Citation Nr: 0947823	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  05-14 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to 
September 1971.  He died on June [redacted], 2003.  The appellant is 
the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, inter alia, denied service 
connection for the cause of the Veteran's death.  

In October 2007, the Board denied service connection for the 
cause of the Veteran's death.  The Veteran's wife appealed 
the Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a February 2008 Order, the Court 
granted the Secretary's January 2008 Motion for Remand 
(Remand) which vacated the Board's decision and remanded this 
appeal for further development consistent with its 
instructions.

In March 2009, the Board forwarded the case to a Veterans 
Health Administration (VHA) medical expert for an advisory 
opinion (VHA opinion) in regard to the likelihood that that 
the medication the Veteran was taking to treat his service-
connected schizophrenia caused him to be confused and, as a 
result, led to his fatal automobile accident.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.




REMAND

The appellant was sent a letter in May 2009, along with a 
copy of the VHA opinion issued in April 2009, which informed 
her that she had sixty days from the date of the letter to 
submit further evidence or argument, and that if nothing was 
received from her in that time period, the Board would 
proceed with the appeal.  The letter also informed the 
appellant that, if, in response to receiving the medical 
opinion, she submitted additional evidence in her appeal, 
then she had a right to have this newly submitted evidence, 
along with all the evidence of record, considered by the 
Agency of Original Jurisdiction (AOJ)/RO for review and for 
issuance of a supplemental statement of the case (SSOC).  The 
appellant was informed that she could waive, in writing, her 
right to initial AOJ/RO consideration of the new evidence and 
request that the Board proceed with adjudication of her 
appeal without remanding the case to the AOJ/RO.  

The appellant, through her attorney, requested additional 
time to submit evidence and argument in response to the VHA 
opinion; in a subsequent letter, the undersigned Veterans Law 
Judge granted a ninety day extension of time to the original 
sixty day response time.  

The appellant's attorney submitted a statement dated November 
30, 2009 on her behalf, with new evidence in the form of an 
undated medical opinion from a private physician attached.  
Neither the appellant nor her attorney provided a written 
waiver of initial AOJ/RO review for this evidence.  As such, 
this case must be remanded in order for the AOJ/RO to review 
and adjudicate the appellant's claim, in consideration of 
this new evidence.  If the appellant's claim remains denied, 
the AOJ/RO must issue a supplemental statement of the case 
before returning the appeal to the Board.  38 C.F.R. § 19.31 
(2009).


Accordingly, the case is REMANDED for the following action:

The AOJ/RO must readjudicate the 
appellant's service connection claim for 
the cause of the Veteran's death, based 
on the additional evidence, which 
includes the April 2009 VHA opinion, the 
November 2009 statement from the 
appellant's attorney and the undated 
private physician's opinion submitted 
with that statement.  If any 
determination remains unfavorable to the 
appellant, she and her attorney should be 
provided with a supplemental statement of 
the case.  The appellant should be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


